Citation Nr: 1236700	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  08-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1949 to January 1950 and from September 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for malaria.

The Veteran's claim was subsequently denied by the Board in a December 2009 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 decision, the Court vacated the Board's denial of the Veteran's claim for service connection for malaria and remanded it back to the Board for further action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Additional Evidence

Since the Board's December 2011 decision, new VA treatment records have been associated with the claims file.  These records have not been reviewed by the Agency of Original Jurisdiction (AOJ), and the Veteran has not waived his right to such review.  Indeed, in correspondence dated October 2012, the Veteran requested that his claim be remanded back to the AOJ.  Therefore, the claim must be remanded.  See 38 C.F.R. § 20.1304(c) (2011) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).

VA Examination

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

Here, the Veteran has submitted statements that he was diagnosed and treated for malaria in service, and that he has continued to experience cold sweats and headaches since that time.  Additional lay statements submitted in support of the Veteran's claim report similar observations, as well as additional symptoms such as jaundice and fever.

Specifically, while available service treatment records are negative for any treatment or diagnosis of malaria, as noted by the Court in its September 2011 Memorandum Decision, in support of his claim the Veteran provided three lay statements from individuals who stated that they remember the Veteran being diagnosed, remember him receiving treatment, and have continued to observe symptoms such as hot flashes, night sweats, and jaundice to the present day.  See September 2011 Court Memorandum Decision, p. 2.  The Court noted further, that in a January 2008 VA compensation and pension examination, a VA psychologist noted a history of malaria related to service.  Id.  The Board finds the lay persons to be competent to report such recollections and observations.  The Board notes further, that the Veteran received the Combat Infantryman's Badge during service.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(a) (West 2002).  Therefore, to the extent that the Veteran is asserting that he contracted malaria during combat circumstances, the Veteran's statements regarding such circumstances would be sufficient proof.

In light of the Veteran's statements regarding malaria in service, as well as additional reports of continued symptomatology after service, a VA examination is warranted.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should schedule the Veteran to determine the nature and etiology of any diagnosed malaria or residuals of malaria.  The claims file, including a copy of this remand, should be made available to the examiner in conjunction with the examination, and the examiner should specifically note whether the claims file was reviewed.  All necessary tests should be performed, including relevant diagnostic or blood tests.  After an examination and review of the claims folder, the examiner should opine on the following:

a) Is the Veteran currently diagnosed with malaria or residuals of malaria.

b) Is it at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed malaria condition is etiologically related to service.

The examiner should note that there is competent evidence of record that the Veteran contracted malaria in service.

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claims based on all the evidence of record, including VA treatment records recently associated with the claims file, and any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



